IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROBERT DAVIS,                                  : No. 59 EM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
COURT OF COMMON PLEAS,                         :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of October, 2020, the Application for Leave to File Original

Process is GRANTED, and the “Writ of Mandamus” is DENIED.